SULLIVAN, Judge
(concurring in part and in the result):
The defense loss of the suppression motion obviously affected its tactics in this case and, therefore, I would not consider it moot. I would not extend this Court’s holding in United States v. Gee, 39 MJ 311 (CMA 1994) (failure to call character witnesses barred review of denial of defense motion to prevent Government from questioning said witnesses about accused’s prior uncharged misconduct). I would hold that there was no Article 31, Uniform Code of Military Justice, 10 USC § 831, violation in this case. That article requires only that an accused or a suspect be advised of “the nature of the accusation,” and here, appellant was told that she was suspected of “stabbing” the victim. These warnings were adequate. See United States v. Rice, 11 USCMA 524, 526, 29 CMR 340, 342 (1960); United States v. Davis, 8 USC-MA 196,198, 24 CMR 6, 8 (1957).